Case 3:18-cv-00782-BJD-JBT Document 16 Filed 01/16/19 Page 1 of 2 PagelD.72

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
PAUL ROWLAND,
Plaintiff,
Vv. Case No. 3:18-cv-782-J-39JBT
CAPITAL ONE BANK (USA), N.A.,

. Defendant.
/

ORDER OF DISMISSAL

This matter is before the Court on the Joint Stipulation of Dismissal with Prejudice
(Doc. No. 15; Stipulation) filed on January 14, 2019. In the Stipulation, the parties state |
that they agree to the dismissal of this case with prejudice. See Stipulation at 1.
Accordingly, it is hereby

ORDERED:

1. This case is DISMISSED with prejudice.

2. Each party shall bear its own costs and fees.

3. The Clerk of the Court is directed to terminate all pending motions and close
the file. |

an
DONE and ORDERED in Jacksonville, Florida this \l day of January, 2019.

A] Dro

BRIAN J. DAVIS
United States District Judge

 
Case 3:18-cv-00782-BJD-JBT Document 16 Filed 01/16/19 Page 2 of 2 PagelD 73

cs
Copies to:

Counsel of Record
